DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 17, the claimed smart card comprising a metal and/or plastic housing, said housing having dimensions that conform to the ISO/IEC 7810 [D-1 standard, said dimensions being no greater than 86 millimeters X 54 millimeters X 0.8 millimeters, said smart card comprising a microprocessor, a display screen, two or more sensors, said sensors comprising: a camera; and a microphone and/or a tactile sensor; a power source for the microprocessor, the display screen, arid the sensors; a wireless communication element configured to provide wireless communication between the smart card and a central system; and a non-transitory memory storing computer-executable instructions, that, when run on the microprocessor, are configured to perform operations.  
The operations include: 
capturing, via the camera, an image of a document, said document comprising a plurality of fields; 
computing, for one or more of the fields, a recommended input; 
comparing, for the one or more fields, the recommended input with an actual input;
when the recommended input is more than a threshold difference apart from the actual input, generate a recommended revision; 
display an AR image of the document on the display screen, said AR image comprising the image of the document augmented with the recommended revisions;
when no recommended revisions are generated, and authorization is received via the microphone and/or the tactile sensor, submit the document to the central system via the wireless communication element.
Furthermore, the captured document comprises a personal bank check or a form to execute a transaction, the one or more fields comprise: a name field; an account number field; a date field; an address field; a monetary amount field; and/or a signature field.  The smart card is further configured to verify a monetary amount in the monetary amount field, and, to verify the monetary amount.  The smart card is further configured to query the central system, via the wireless communication element, for an account balance associated with the smart card, wherein when the monetary amount is greater than a maximum amount, said maximum amount that is a threshold amount below the account balance, the recommended revision generated for the monetary amount field comprises the maximum amount and/or a message indicating the account balance, and wherein when the monetary amount field is blank, the recommended revision generated for the monetary amount field comprises a message indicating the account balance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616